Citation Nr: 0808035	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-23 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, P.C., and C.V.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1968.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.  In this regard, the veteran's notice of 
disagreement, received in November 2004, was timely as to the 
September 2004 rating decision as well as an October 2004 
rating decision.  As the veteran did not indicate 
disagreement with a specific rating decision, the Board, with 
resolution of any doubt in the veteran's favor, construes the 
earlier, September 2004 rating decision, as being on appeal.  
It is noted that a timely appeal to the Board of the 
September 2004 rating decision was perfected.   

In February 2008, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge and a transcript of that hearing is of record.  At the 
hearing, it was noted that the veteran submitted additional 
written evidence with a written waiver of RO consideration, 
which was signed by the veteran and has been associated with 
the claims folder.  
 
As a final preliminary matter, the Board notes that a 
statement, received in April 2004, from the veteran reflects 
his assertion that service connection is warranted for 
numbness in his hand and toes, to include as secondary to his 
back disability.  (See also Transcript "Tr." at 8, 10.)  As 
the RO has not yet adjudicated this issue, it is not properly 
before the Board and this matter is referred to the RO for 
appropriate action.


FINDING OF FACT

A current low back disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown by the probative, competent clinical evidence of record 
to be causally related to active service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefit sought.  

VA satisfied its duty to notify as to the claim by means of a 
November 2003 letter from the RO to the appellant.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.    

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above, and other 
correspondence of record, informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.

Moreover, while notice was not provided in the above notice 
letter, or in any other correspondence, that a disability 
rating and effective date would be assigned in the event of 
award of the benefit sought, this omission is not prejudicial 
to the veteran.  Despite this notice error, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (noting that where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The Board notes that the veteran 
submitted a VCAA notice response, dated in June 2006, stating 
that there was no further argument to submitted (except for 
the hearing on appeal).  In this regard, as the Board 
concludes below that the veteran is not entitled to service 
connection for a low back disability, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot and there is no adverse impact on 
the veteran. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
videoconference hearing.  The Board has carefully reviewed 
his statements and testimony and concludes that there has 
been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
The Board notes that VA medical opinions have been obtained 
and sufficient competent medical evidence is of record to 
make a decision on this claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board also notes a VA examiner, 
after a review of the claims folder in June 2004, stated that 
it was likely that the veteran had a history of lower back 
injury with bilateral L5-S1 radiculopathy, worse on the right 
side that could be further evaluated by getting an 
electromyography/nerve conduction study (EMG/NCS) test as 
well a MRI of the lumbo-sacral spine in the neurology clinic.  
The Board notes that development of evidence as to the 
severity of current low back disability, already clinically 
diagnosed of record, is not relevant to the adjudication of 
the service connection issue on appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  For certain chronic disorders, such as arthritis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran contends that he injured his back in service 
while performing his duties as a wheel vehicle mechanic.  See 
38 U.S.C.A. § 1154(a) (West 2002) (stating that consideration 
shall be given to the places, types, and circumstances of 
such veteran's service as shown by such veteran's service 
record, the official history of each organization in which 
such veteran served, such veteran's medical records, and all 
pertinent medical and lay evidence).  He contends that his 
injured his back while installing tires onto a vehicle.  See 
Notice of Disagreement, received in November 2004.  (See also 
Tr. at 4-5.)  The veteran also contends that his low back 
problems from service have weakened his back causing it to be 
easily strained and injured.  See Substantive Appeal, 
received in June 2005.

The Board initially notes that the record contains a report 
of a VA examination conducted in December 2003 that revealed 
a diagnosis of status post lumbar laminectomy L4-L5, L5-S1 
with degenerative disc/joint disease.  See also June 2004 VA 
examination report; September 2002 private MRI (revealing the 
presence of a far right lateral disk herniation at L3-4 and 
moderate degenerative changes of the disk space and mild 
degenerative changes of the facet joint at L4-5).  Therefore, 
the Board finds that the first element of a service 
connection claim, that of a current disability, has been met.  

With respect to the second element of a service connection 
claim, that of in-service incurrence, the veteran's service 
medical records have been reviewed.  The veteran's spine was 
normal upon clinical entrance examination in August 1966.  
Service medical records reflect back pain reported by the 
veteran following lifting a tire in February 1967.  It was 
noted that the veteran had moderately severe lumbar spasm.  
X-rays of the lumbosacral spine were within normal limits.  
The impression was moderately severe low back pain.  The 
veteran was given medication.  The service medical records 
also reflect that the veteran took physical therapy.  A July 
1967 physical examination for airborne school revealed a 
normal spine.  The veteran noted recurrent back pain on a May 
1968 report of medical history.  In response to this 
complaint, a physician noted that the veteran had occasional 
low back pain that was relieved by a certain type of 
exercises.  The veteran's May 1968 clinical separation 
examination report revealed no diagnosis related to his 
spine.

Following discharge, the post-service medical evidence does 
not demonstrate any findings indicative of low back disorder 
until approximately October 1982, when the veteran was seen 
after a fall at work.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  After 1982, the 
record reflects medical treatment of the veteran's back.  The 
1982 private discharge summary indicates that a right lumbar 
hemilaminectomy and discectomy, L5-S1, was performed at that 
time.  Private medical records, dated in July 1986 from Grant 
hospital, indicate that the veteran was diagnosed with a 
herniated disc, L4-L5, on the left side, and underwent a 
lumbar discectomy at L4-L5 on the left with removal of an 
extruded disc fragment.  An October 1986 private medical 
record from Marianjoy Rehabilitation Center noted that the 
veteran suffered a lifting injury in March 1986 while 
employed at Oscar Meyer Corporation.  A private medical 
record, dated in 1993, noted that the veteran need work 
clearance for his back.  This record noted the veteran's back 
surgeries in 1982 and 1986 and noted that the veteran had no 
sequela.  Examination of the veteran's back was negative.  A 
July 1995 private medical record noted that the veteran was 
at the emergency room and had right back pain that travel 
around to his front.  No diagnosis was provided at that time.  
More recent private medical records indicate further 
treatment regarding the veteran's back.  See, e.g., letter 
from M.H.R., M.D., F.A.C.S., dated in September 2002.

In considering whether any present low back disability is 
causally related to active service, the Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  In adjudicating his claim, 
the Board must evaluate the credibility of the veteran's and 
other lay statements.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In the present case, the record 
contains statements by the veteran's mother, sisters, and 
cousins.  The veteran's mother and sisters reported 
witnessing the veteran experiencing pain and flare-ups with 
his back.  They also noted that, on occasion, they would 
assist the veteran in stretching his back.  (See also Tr. at 
13-14, 17-19).  The Board concludes that the lay evidence 
presented by the veteran and others concerning continuity of 
back problems after service is credible, but the veteran, nor 
the others, are not competent to diagnose a medical condition 
or chronicity.  Additionally, the veteran's claim fails based 
upon the lack of a medical nexus associating his reported in-
service low back symptoms to a currently diagnosed 
disability.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  Therefore, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection on a direct incurrence basis, as will be discussed 
below.

Regarding a medical nexus, a VA examiner, in December 2003, 
opined that "it is less likely than not" that the veteran's 
current back condition is related to his military service.  
The examiner based his findings on a review of the veteran's 
service medical records, history of the present illness, past 
medical history, and past surgical history.  As such, this VA 
examiner considered the relevant/important facts in reaching 
this conclusion.  The Board also finds this opinion to be 
highly probative based on the unequivocal language used by 
the examiner and the special qualifications of this examiner 
(a physician's assistant in the department of orthopedics).  

The Board also notes a VA examiner, after a review of the 
claims folder in June 2004, stated that it was likely that 
the veteran had a history of lower back injury with bilateral 
L5-S1 radiculopathy, worse on the right side.  Despite the VA 
examiner's review of the claims folder and qualifications as 
an attending physician, the Board finds the opinion of the 
December 2003 VA examiner to carry more probative value.  The 
Board favors the December 2003 VA examiner's opinion because 
this opinion directly addresses the etiology of the veteran's 
current low back disability and found that it was not related 
to active service.  The June 2004 opinion merely provides a 
summary of the history of the veteran's back disability and 
does not relate any current low back disability to service or 
any incident therein.  The Board also finds the December 2003 
VA examiner's opinion to be more probative because of the 
special qualifications of that examiner, i.e., orthopedics.  
Moreover, no competent opinion of record, VA or private, 
links the veteran's current low back disability to service.  
Thus, the Board finds that the preponderance of the evidence 
is against a grant of service connection for a low back 
disability on a direct nonpresumptive basis.  

The Board has also considered whether presumptive service 
connection for a chronic disease, arthritis, is warranted in 
the instant case for the veteran's degenerative joint 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of 
record does not establish any clinical manifestations of 
degenerative joint disease of the low back within the 
applicable time period.  Indeed, the record shows that 
degenerative changes consistent with arthritis were not 
confirmed by radiographic evidence until approximately 
October 1982, many years after the veteran's separation from 
service.  As such, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

The Board acknowledges the veteran's own belief that his 
currently diagnosed low back disabilty was incurred during 
active service.  While the veteran is competent to discuss 
his symptoms and history concerning this disability, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation, and thus his etiological opinion lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In conclusion, the probative, competent medical evidence does 
not relate the veteran's current low back disability to his 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for a low back disability 
is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


